DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 Rejections Withdrawn
The rejection of claim 17 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate. 
The rejection of claims 18-29 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action (indefinite from indefinite), is withdrawn.  The rejection is moot.  

102 Rejections Withdrawn
The rejection of claims 1-3, 6, 7, 9 14 and 16 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claim 9, the amendment cancels the claim.  With respect to the remaining claims, the amendment narrows the scope of the claim set such that it no longer reads on the cited art.  

103 Rejections Withdrawn
The rejection of claims 4, 5, 8, 10-13, 15 and 17-29 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment and arguments.  With respect to claims 10-13, the amendment cancels the claims.  With respect to the remaining claims, inventor’s amendment and arguments have been carefully considered and are persuasive.  
	Inventor presents a three-prong argument.  Inventor first argues that there is no prior art reference of record evidencing that the compound 9-ING-41 is a GSK 3β inhibitor.  The examiner respectfully disagrees.  J. Medicinal Chemistry (2009), 52, pp. 1853-1863, for instance, cited in both the IDS and referenced in the instant specification (page 3, [0009]), explicitly teaches 9-ING-41 as a GSK 3β inhibitor (page 1855, Table 1, cmpd 26).  That is, it was known in the art, well before the effective filing date of the instant invention, that 9-ING-41 is indeed a GSK 3β inhibitor.  
	Inventor’s second and third prong arguments, however, both predicated upon arguments with respect to the lack of sufficient motivation for one of ordinary skill to extrapolate from the GSK 3β inhibitors of the cited prior art to 9-ING-41, are persuasive.  In view of inventor’s narrowing amendment and upon reconsideration, the examiner is now in agreement with inventor that one of ordinary skill, given the prior art, would not have reasonably considered the cited art to teach, show, suggest or make obvious the utilization of the GSK 3β inhibitor 9-ING-41.  There is no motivation to extrapolate from the GSK 3β inhibitors of the cited art, or pick and choose from the myriad other GSK 3β inhibitors known in the art (e.g. J. Medicinal Chemistry (2009), 52, pp. 1853-1863, noted above (page 1855, Table 1)) to arrive at the choice of 9-ING-41.  

Allowable Subject Matter
Claims 1-8 and 14-29 are allowed for reasons of record outlined above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/9/2022